Nova, J.
Application for writ of habeas corpus, pursuant to section 70 of the Domestic Relations Law, directed to respondent to appear before this court with the child of the parties hereto, aged three years. They live in Utica, N. Y. Section 1239, subdivision 2, of the Civil Practice Act is cited as authority for the application. The section seems to me to indicate that this writ must be made returnable in the county of the confinement and not in the county where the convenience of the relator and his witnesses will best be served.
Writ signed, but returnable in Oneida county, N. Y.